Title: To George Washington from Brigadier General John Glover, 21 July 1779
From: Glover, John
To: Washington, George


        
          Sir
          Norwalk [Conn.] 21st July 1779
        
        I was honor’d with your Excellency’s Letter of the 17th last Evening 9 OClock. The Troops having march’d from New Haven in two days, are much Fatigued; shall halt them at this place to day.
        I shall march 2 OClock to morrow morning for Ridgefield, where I shall wait your Excellency’s Orders. Give me Leave to Congratulate you Sir on the success of the American Arms against Stony point, & thank your Excellency for the Intelligence; which is the first & only Conformation I have had of that Glorious Event; Notwithstanding I have recd three Letters from General Heath; (in neither of which does he say one Word about it) since it took place. I am, Sir, Your Excellency’s, most Obed. hume sert
        
          John Glover
        
      